o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-112875-10 number info release date uil 25c 25d the honorable betty mccollum member u s house of representative sec_165 western avenue north suite st paul mn attention -------------- dear congresswoman mccollum i am responding to your inquiry dated date on behalf of your constituents who have questions about tax_credits for nonbusiness energy_property one constituent asked if the credits are nonrefundable and the other wanted information on the timing of eligibility for the credits the tax law provides two different tax_credits for individual homeowners making energy- related purchases for their homes a taxpayer may take a credit in the amount of percent of the qualified_expenditures for certain energy-efficiency improvements such as windows and doors and also for certain energy_property such as furnaces and air conditioners see enclosed sec_25c of the internal_revenue_code the code the law caps the credit at dollar_figure for the combined and tax years the credit is available for improvements to an existing home or an addition or renovation to an existing home the law also allows a taxpayer a credit in the amount of percent of qualified_expenditures for certain renewable energy_property such as qualified solar electric property solar water heating property small wind_energy_property geothermal heat pump property and fuel cell property see enclosed sec_25d of the code no cap exists on the amount of this credit except in the case of fuel cell property purchases for both newly constructed homes and existing homes are eligible for this credit the congress provided that both of these tax_credits are nonrefundable a nonrefundable tax_credit can only decrease or eliminate a tax_liability a taxpayer will not receive a refund for any amount that exceeds his or her tax_liability for the year in contrast when a tax_credit is refundable a taxpayer will receive a tax_refund even if his or her tax_liability is already reduced to zero or the taxpayer pays no tax at all thus conex-112875-10 your constituent who does not have an income_tax_liability will not be eligible for a tax_credit for the purchase of energy-related property the timing rules are the same for both of these tax_credits according to the law for the purpose of determining the taxable_year in which a taxpayer may take these credits generally the taxpayer has made an expenditure for an item when he or she completes the original installation of the item in the case of an expenditure related to the construction or reconstruction of a structure the taxpayer has made the expenditure when he or she begins using the structure thus your constituent who installed windows will take the credit in the year when the installation was completed i hope this information is helpful if you or your constituents have any questions on these matters please contact ------------------------ at ----------------------or me at ------------ --------------------- for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures
